Name: Commission Implementing Regulation (EU) 2016/1843 of 18 October 2016 on transitional measures for the application of Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the accreditation of official laboratories carrying out official testing for Trichinella (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: health;  research and intellectual property; NA;  food technology;  agricultural policy;  agri-foodstuffs;  consumption
 Date Published: nan

 19.10.2016 EN Official Journal of the European Union L 282/38 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1843 of 18 October 2016 on transitional measures for the application of Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the accreditation of official laboratories carrying out official testing for Trichinella (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular the second subparagraph of 63(1) thereof, Whereas: (1) Regulation (EC) No 882/2004 provides for significant changes to the rules and procedures for official controls. It applies from 1 January 2006. However, the application of a number of those rules and procedures with immediate effect from that date would have presented practical difficulties in certain cases. (2) Regulation (EC) No 882/2004 requires laboratories carrying out an analysis of samples taken during official controls to be accredited in accordance with certain European standards referred to therein. However, Commission Implementing Regulation (EU) No 702/2013 (2) lays down certain transitional measures, including a derogation from that requirement for laboratories in order to permit a smooth transition to the full implementation of the new rules and procedures. Implementing Regulation (EU) No 702/2013 applies until 31 December 2016. (3) The Report of 28 July 2009 from the Commission to the European Parliament and the Council on the experience gained from the application of the hygiene Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 (3)aims at presenting factually the experience gained, including the difficulties encountered, in 2006, 2007 and 2008 from the implementation of the hygiene package by all interested actors (the report). (4) The report includes experiences on the transitional measures, including those provided for in Regulation (EC) No 882/2004. The report indicates that difficulties continue to exist in relation to the accreditation of in-house slaughterhouse laboratories. (5) On 6 May 2013, the Commission adopted a proposal for a Regulation of the European Parliament and of the Council on official control and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health, plant reproductive material, plant protection products (4). That proposal provides for the repeal of Regulation (EC) No 882/2004 and provides for a possible derogation on accreditation of official laboratories whose sole activity is the detection of Trichinella in meat. (6) Accordingly, this Regulation should provide for further transitional measures pending the adoption of that new Regulation by the European Parliament and by the Council. (7) Provision should therefore be made for a further transitional period during which the relevant transitional measures currently laid down in Implementing Regulation (EU) No 702/2013 should continue to apply. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down transitional measures for the application of Regulation (EC) No 882/2004 for a transitional period from 1 January 2017 until 31 December 2020. Article 2 By way of derogation from Article 12(2) of Regulation (EC) No 882/2004, the competent authority may designate a laboratory carrying out official testing for Trichinella and located in a slaughterhouse or a game handling establishment provided that, although not accredited in accordance with the European standard referred to in point (a) of that paragraph, the laboratory provides the competent authority with satisfactory guarantees that quality control schemes for the analyses of samples it conducts for the purpose of official controls are in place. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017 to 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Implementing Regulation (EU) No 702/2013 of 22 July 2013 on transitional measures for the application of Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the accreditation of official laboratories carrying out official testing for Trichinella and amending Commission Regulation (EC) No 1162/2009 (OJ L 199, 24.7.2013, p. 3). (3) COM(2009) 403 final. (4) COM(2013) 265 final.